                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

KEITH HIGGINBOTHAM                                                                    PLAINTIFF

V.                                                                   NO. 1:198CV24-GHD-JMV

VERNON EICHELBERGER, ET AL.                                                        DEFENDANTS


                                             ORDER

       Before the Court is Keith Higginbotham’s motion [2] to proceed in this action filed

pursuant to 42 U.S.C. § 1983 without prepayment of costs or giving security therefor (“IFP

motion”). Having carefully considered the IFP motion, the undersigned finds Mr.

Higginbotham must provide additional information.

       A district court may authorize the commencement of an action without the payment of

the filing fee by persons who submit an affidavit that they are “unable to pay such fees or give

security therefor.” 28 U.S.C. § 1915(a)(1). The court must, then, examine the financial

condition of the applicant[s] in order to determine whether payment of fees would “cause [an]

undue financial hardship.” Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988). Here, the

only information Mr. Higginbotham provides regarding his financial situation is the fact he is

“currently under a chapter 13 bankruptcy in this court’s bankruptcy wing.” This is not enough

information on which the Court may base its determination. Accordingly, Mr. Higginbotham

must complete a copy of the in forma pauperis application attached to this order and return it

within fourteen (14) days of this date.

       Further, because Mr. Higginbotham states he is currently involved in bankruptcy

proceedings, in addition to the completed in forma pauperis application, he must also attach a

copy of the subject petition filed in the bankruptcy court along with the schedule of assets filed

in that proceeding.
       Mr. Higginbotham is warned that all the information requested above must be submitted

within fourteen (14) days of this date, or he will risk dismissal of this case for failure to obey an

order of the Court.

       This 4th day of March, 2019.



                                               /s/ Jane M. Virden
                                               U. S. Magistrate Judge




                                                  2
